Name: Council Regulation (EEC) No 2252/88 of 19 July 1988 fixing, for the 1988/89 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for a and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 198 / 33 COUNCIL REGULATION (EEC) No 2252 / 88 of 19 July 1988 fixing, for the 1988 / 89 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices , the amount of compensation for storage costs and the prices to be applied in Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89(1 ) and Article 234(2 ) thereof, Having regard to Council Regulation (EEC) No 1785 / 81 of 30 June 1981 on the common organization of the markets in the sugar sector 0 ), as last amended by Regulation (EEC) No 2250 / 88 ( 2 ), and in particular Article 3(5 ), Article 5(5 ), Article 8(4 ) and Article 14(5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 3(5 ) of Regulation (EEC) No 1785 / 81 provides that an intervention price for raw sugar shall be fixed ; whereas such price should be established on the basis of the intervention price for white sugar ; Whereas Regulation (EEC) No 2251 / 88 fixed the basic price for beet at 40,89 ECU per tonne ; whereas Article 5(2) of Regulation (EEC) No 1785 / 81 provides that the minimum price to be fixed for A beet shall be 98 % of the basic price of the beet and the minimum price to be fixed for B beet shall in principle be 68 % of the said basic price , without prejudice to Article 28(5 ) of that Regulation ; Whereas Article 14(2 ) of Regulation (EEC) No 1785 / 81 provides that the threshold price for white sugar shall be equal to the target price , plus costs , calculated at a flat rate , of transport from the Community area having the largest surplus to the most distant deficit consumption area in the Community , plus a flat-rate amount which takes into account the storage levy ; whereas , given the state of supplies within the Community , account should be taken of transport charges between the departments of northern France and Palermo ; Whereas the threshold price for raw sugar is to be derived from the threshold price for white sugar by reference to a processing margin and a standard yield ; Whereas the threshold price for molasses should be fixed in such a way that the receipts from sales of molasses may reach the level of receipts of undertakings taken into account in the fixing of basic prices for beet ; Whereas Article 5 of Regulation (EEC) No 1358 / 77 ( 5 ) provides that the amount of repayment in the context of the compensation for storage costs shall be fixed per month and per unit of weight , taking account of financing, insurance and specific storage costs ; Whereas , when fixing the prices to be applied in Spain and Portugal , the prices fixed for those Member States for the 1987 / 88 marketing year should be aligned with the common prices in accordance with Articles 70 and 238 of the Act of Accession , Whereas Council Regulation (EEC) No 2251 / 88 of 19 July 1988 fixing, for the 1988 / 89 marketing year , certain sugar prices and the standard quality of beet ( 4 ) fixed the intervention price for white sugar at 54,18 ECU per 100 kilograms ; Whereas Article 3(1 ) of Regulation (EEC) No 1785 / 81 provides that derived intervention prices for white sugar are to be fixed for each of the deficit areas ; whereas , for such fixing , it is appropriate that account be taken of the regional variations which , given a normal harvest and free movement of sugar , might be expected to occur in the price of sugar under natural conditions of price formation on the market; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy , Ireland and the United Kingdom; ( ») OJ No L 177 , 1 . 7 . 1981 , p. 4 . ( 2 ) See page 28 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1985 , p. 19 . ( 4 ) See page 31 of this Official Journal . ( s ) OJ No L 156 , 25 . 6 . 1977 , p. 5 . 26 . 7 . 88No L 198 / 34 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 For the deficit areas of the Community , with the exception of Portugal , the derived intervention price for white sugar shall be fixed , per 100 kilograms , at : ( a ) 55,39 ECU for all the areas in the United Kingdom ; (b ) 55,39 ECU for all the areas in Ireland ; (c ) 56,12 ECU for all the areas in Italy . Article 2 The intervention price for 100 kilograms of raw sugar shall be 44,92 ECU . (b ) the prices for beet shall be :  47,98 ECU per tonne for the basic price ,  47,16 ECU per tonne for the minimum price for A beet ,  34,90 ECU per tonne for the minimum price for B beet , subject to the application of Article 28(5 ) of Regulation (EEC ) No 1785 / 81 ;  Portugal : ( a ) the intervention price for white sugar shall be 51,88 ECU per 100 kilograms ; ( b ) the prices for beet shall be :  43,72 ECU per tonne for the basic price ,  42,90 ECU per tonne for the minimum price for A beet ,  30,64 ECU per tonne for the minimum price for B beet , subject to the application of Article 28(5 ) of Regulation (EEC) No 1785 / 71 . 2 . The beet prices referred to in paragraph 1 shall be for delivery at the collection centre and shall apply to beet of standard quality as defined in Article 3 of Regulation (EEC ) No 2251 / 87 . Article 5 The threshold price shall be : ( a ) 66,33 ECU per 100 kilograms of white sugar ; ( b ) 56,75 ECU per 100 kilograms of raw sugar ; ( c ) 6,90 ECU per 100 kilograms of molasses . Article 6 The amount of the reimbursement referred to in Article 8 of Regulation (EEC ) No 1785 / 81 shall be 0,49 ECU per month per 100 kilograms of white sugar . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply for the 1988 / 89 marketing year . Article 3 1 . The minimum price for A beet , applicable in the Community with the exception of Spain and Portugal , shall be 40,07 ECU per tonne . 2 . Subject to Article 28(5 ) of Regulation (EEC ) No 1785 / 81 , the minimum price for B beet , applicable in the Community with the exception of Spain and Portugal , shall be 27,81 ECU per tonne . Article 4 1 . The sugar prices to be applied in Spain and Portugal shall be as follows :  Spain : ( a ) the intervention price for white sugar shall be 62,78 ECU per 100 kilograms ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS